Citation Nr: 0209606	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left pneumothorax.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active air service from June 1955 to January 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs (VA) Reno Regional Office (RO), which, in 
pertinent part, granted service connection for residuals of 
left pneumothorax.  The veteran expressed disagreement with 
the initial noncompensable rating that was assigned.  In July 
2000, the Board remanded this matter for further development 
of the evidence.  In September 1998, the RO denied service 
connection for hypokalemic periodic familial paralysis and 
hearing loss.  In July 2000, the Board affirmed the denials, 
and these issues are no longer in appellate status.  

The Board notes that the RO has completed the development 
requested by July 2000 remand satisfactorily.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In February 2002, the RO granted a 10 percent evaluation for 
residuals of left pneumothorax.  However, a decision awarding 
a higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Hence, this issue continues before the 
Board.

It appears that in February 2002, the veteran submitted a new 
claim for increased rating for his service-connected 
residuals of left pneumothorax.  The Board refers such matter 
to the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDING OF FACT

Residuals of left pneumothorax are manifested by no more than 
shortness of breath on limited exertion, susceptibility to 
bronchial infections, and occasional wheezing.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of left pneumothorax have not been met.  
38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

Spontaneous left pneumothorax occurred during service.  

May 1973 private medical records indicate complaints of left 
side chest pain.  The chest was tender and the lungs were 
clear.  

By September 1998 decision, the RO granted service connection 
for residuals of left pneumothora, and assigned it a zero 
percent rating.  In October 1998, the veteran filed a notice 
of disagreement expressing disagreement with that initial 
evaluation.  

In April 1999, he testified at a personal hearing at the RO 
that doctors had told him that he had chronic bronchial 
problems and that every time he caught a cold, it "settled 
in his lungs."  He stated that he had a "breathing 
machine" at home and medicine that he used whenever he 
experienced bronchial problems.  He stated that he used the 
breathing machine often and that he also experienced 
shortness of breath after walking just a short distance.  He 
also indicated that any sort of activity, even that requiring 
slight exertion, caused shortness of breath and that his 
disability affected him "every day of his life."  

In September 2000, L. Lafferty, D.O., indicated that the 
veteran had been a patient in her office for many years.  She 
stated that he had ongoing pulmonary problems and that on 
September 2000 chest radiograph, persistent small blebs at 
the lung apices along with hyper-expanded lungs and prominent 
bronchial markings were revealed.  Pulmonary function testing 
revealed mild obstructive lung changes with some improvement 
following the administration of bronchodilator therapy.  Dr. 
Lafferty indicated that the veteran suffered from chronic 
asthmatic bronchitis with frequent exacerbations, most marked 
with acute upper respiratory infections.  

On December 2000 VA medical examination, the examiner 
indicated that although some service medical records were 
missing, it was clear that the veteran suffered a spontaneous 
left-sided pneumothorax in October 1957.  The veteran denied 
shortness of breath prior to that episode and denied 
childhood asthma.  He also denied significant chest pain 
prior to that episode.  He stated that since his in-service 
pneumothorax, he was especially susceptible to bronchitis 
after routine upper respiratory infections.  The veteran 
indicated that he used inhalers with positive results.  He 
reported occasional wheezing with exertion but little cough.  
He complained of shortness of breath after walking 
approximately 20 to 30 feet.  On objective examination, there 
was no dyspnea or audible wheezing.  The chest was of normal 
size, and the pulmonary arteries were normal.  There were no 
remarkable bullae.  Forced vital capacity (FVC) was 74 
percent of predicted and forced expiratory volume (FEV-1) was 
73 percent of predicted.  There was no significant 
improvement after the administration of a bronchodilator, 
with the FVC improving to 95 percent of predicted.  FEV-1 
improved to 98 percent of predicted.  The examiner noted that 
the veteran clearly had left spontaneous pneumothorax in 
1957, which healed without therapeutic intervention.  There 
was no recurrence of pneumothorax since that time.  The 
veteran also had a degree of bronchospastic lung disease, 
which improved after the administration of bronchodilators.  

By February 2002 supplemental statement of the case, the RO 
granted a 10 percent rating for the veteran's service-
connected disability of the respiratory system.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990). 

Analysis

The veteran has been assigned a 10 percent evaluation under 
Code 6843.  38 C.F.R. § 4.97 (2001).  

The general formula for restrictive lung disease (Codes 6840-
6845) is as follows: a 10 percent evaluation is warranted 
when FEV-1 is 71 to 80 percent predicted, or when the ratio 
of FEV-1 to FVC is 71 to 80 percent, or when DLCO (SB) is 66 
to 80 percent predicted.  A 30 percent evaluation is 
warranted when FEV-1 is 56 to 70 percent predicted, or when 
the ratio of FEV-1 to FVC is 56 to 70 percent, or when DLCO 
(SB) is 56 to 65 percent predicted.  38 C.F.R. § 4.97.

As apparent from the foregoing, evaluation of respiratory 
disabilities is formulaic.  In order to qualify for a 30 
percent evaluation, FEV-1 would have to be between 56 and 70 
of predicted.  On examination, FEV-1 was 73 percent of 
predicted.  Thus, an evaluation of 30 percent is not 
warranted.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2001) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of residuals of left 
pneumothorax not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that residuals 
of left pneumothorax do not rise to the level of severity 
required for the assignment of an evaluation in excess of 10 
percent.  38 U.S.C. § 5107; Gilbert, supra; Alemany, supra.


ORDER

An evaluation in excess of 10 percent for residuals of left 
pneumothorax is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

